PJD Corporate Realty Inc. v Henry George Sch. of Social Science (2020 NY Slip Op 03272)





PJD Corporate Realty Inc. v Henry George Sch. of Social Science


2020 NY Slip Op 03272


Decided on June 11, 2020


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 11, 2020

Richter, J.P., Manzanet-Daniels, Kapnick, Kern, Oing, JJ.


11628 652616/17

[*1] PJD Corporate Realty Inc., Plaintiff-Appellant,
vHenry George School of Social Science, Defendant, Douglas Elliman Real Estate, et al., Defendants-Respondents.


Dilworth Paxson, LLP, New York (Patrick J. Dwyer of counsel), for appellant.
Solbakken Angelillo LLP, New York (Robert C. Angelillo of counsel), for Douglas Elliman, LLC, respondent.
Koss & Schonfeld, LLP, New York (Jacob J. Schindelheim of counsel), for Edinburgh Seven Seas LLC, respondent.

Order, Supreme Court, New York County (Robert R. Reed, J.), entered on or about April 12, 2019, which, to the extent appealed from, granted defendants-respondents' motions to dismiss the complaint as against them, unanimously affirmed, without costs.
Because the letter agreement at issue was a unilateral contract, it did not need to be supported by a mutual promise from plaintiff to be enforceable (Flemington Natl. Bank & Trust Co. [N.A.] v Domler Leasing Corp., 65 AD2d 29 [1st Dept 1978], affd sub nom. Flemington Natl. Bank & Tr. Co. v Domler Leasing Corp., 48 NY2d 678 [1979]).
While the failure to identify plaintiff as buyer's broker can be actionable, it is only actionable where plaintiff has some contractual or other entitlement to be paid once it is identified as the broker (Lansco Corp. v NY Brauser Realty Corp., 63 AD3d 513, 513—514 [1st Dept 2009]). Because there was no such entitlement here, and seller did not agree to pay plaintiff any commission, there was no cause of action against seller or its broker for the commission.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JUNE 11, 2020
CLERK